Citation Nr: 0410921	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-12 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION
  
The veteran served on active duty from December 13, 1967 to March 
18, 1968.

This appeal comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which determined that no new and material evidence has been 
submitted to warrant reopening a claim of entitlement to service 
connection for the benefit sought. 

This case was before the Board in July 2001.  At that time the 
Board denied the veteran's claim, and the appellant appealed to 
United States Court of Appeals for Veterans Claims (hereinafter, 
"Court").  The Board's decision was vacated and remanded for 
reconsideration of the veteran's claims taking the new law into 
more detailed account.   

The case was again before the Board in September 2002, at which 
time the Board allowed that new and material evidence had been 
submitted, and the claim was reopened.  Because the Board 
undertook additional development at that time, the case was 
necessarily again remanded in August 2003 for the RO to consider 
additional evidence associated with the claims file since the last 
Supplemental Statement of the Case had been issued.  The requested 
development having been completed, the case is once again before 
the Board for appellate consideration of the issue on appeal. 


REMAND

After carefully reviewing the claims file, the Board finds that 
the evidence of record presents several possible scenarios for the 
veteran's bilateral ankle complaints.  On the one hand, a private 
examiner in August 2002 concluded that the veteran's ankle 
complaints in January 1968 in service were incorrectly diagnosed 
as gout and that his symptomatology was compatible with his 
suffering a fall from a height of 20-40 feet, which appears to 
have been supported solely on the veteran's account of such an 
incident.  On the other hand, a VA examination of December 2002 
with supplement of February 2003 concluded that the cause of the 
veteran's ankle pain was unknown.  However, the rationale 
underlying the VA examiner's conclusions in that regard are not 
well documented.  The Board notes that if an examination report 
does not contain sufficient detail, it is incumbent to return the 
report as inadequate for evaluation purposes.  Ardison v. Brown, 6 
Vet. App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  Moreover, a formal diagnosis was not entered and, 
without a diagnosed or identifiable underlying malady or 
condition, such does not in and of itself constitute a disability 
for which service connection may be granted.  Accordingly, while 
the Board regrets any additional delay, it is felt that an 
additional medical opinion would materially assist the VA in 
reaching a fully informed decision for this veteran.  

The appellant is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  

Accordingly, this case is REMANDED to the RO for the following 
action: 

1.  The claims file should be referred to a Board certified 
orthopedist who has not previously examined the veteran.  The 
examiner is requested to review the claims file, including the 
service medical records and a complete copy of this Remand.  The 
examiner's attention is also invited to correspondence from a 
private D.C. dated August 16, 2002 as well as a VA examination 
report of December 2002 with supplement dated February 15, 2003 
together with outpatient treatment records.  

Thereafter, the examiner is requested to render an opinion as to 
whether the veteran exhibits objective indications of chronic 
disability manifested by ankle pain which by history, physical 
examination records, and laboratory tests can be attributed to any 
known clinical diagnosis and to set forth that diagnosis.  

a).  If there is such a disability, the examiner is also requested 
to opine whether it is at least as likely as not that such 
disability had its onset in service.  

b).  If the examiner determines that a current, objectively 
diagnosable disability of the ankles obviously existed prior to 
active service, the examiner is requested to opine as to whether 
it as likely as not that such preexisting ankle disorder 
permanently increased in severity during service beyond the 
natural progression of the disorder.  

c).  If the examiner believes that another examination is 
warranted the veteran should be scheduled for an examination.  All 
necessary tests should be conducted and all findings reported in 
detail.

The complete rationale for all opinions expressed must be 
provided.  All reports should be typed.

2.  After undertaking any development deemed appropriate in 
addition to that specified above, the case should again be 
reviewed by the RO on the basis of the additional evidence.  If 
the benefit sought is not granted, the appellant and his 
representative should be furnished a supplemental statement of the 
case, and be afforded the applicable opportunity to respond before 
the record is returned to the Board for further review.   

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).





